                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:17-cr-34-MOC-WCM-2

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
MARK BRYAN KAPING,                     )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 79). Defendant, an inmate at FCI Butner in Butner,

North Carolina, seeks a reduction of his sentence based on the COVID-19 pandemic.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing

so, they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty

days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr.

2, 2020). Here, Defendant concedes that he has not provided the BOP with thirty days to evaluate

his compassionate release request before filing his motions in this Court, and he asks for this Court

to waive the administrative remedy requirement. The Court declines to do so, as the BOP is best

positioned to determine the proper treatment of the inmate population as a whole, considering both

individual considerations in light of an inmate’s background and medical history and more general

considerations regarding the conditions and needs at particular facilities. Moreover, the Court

notes that Defendant has not identified any health conditions that would place him on a heightened

risk of contracting COVID-19.




      Case 1:17-cr-00034-MOC-WCM Document 80 Filed 06/16/20 Page 1 of 2
       In sum, because Defendant has not exhausted available administrative remedies, the Court

denies Defendant’s motion.

                                           ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 79), is DENIED, without prejudice to Defendant to

refile the motion after he has exhausted his remedies with the BOP.




                                         Signed: June 16, 2020




     Case 1:17-cr-00034-MOC-WCM Document 80 Filed 06/16/20 Page 2 of 2
